         Entered on Docket December 4, 2018
                                                            Below is the Order of the Court.



1
                                                            _____________________
                                                            Brian D. Lynch
2
                                                            U.S. Bankruptcy Judge
                                                            (Dated as of Entered on Docket date above)
3

4

5

6
     _____________________________________________________________________________
7                             UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF WASHINGTON AT TACOMA
8
      In re:                                                             Case No. 18-41245
9

10
      FRASER’S BOILER SERVICE, INC.                            MEMORANDUM DECISION ON
                                                              SUBSTANTIAL CONSUMMATION
11                                  Debtor.                  PROVISION IN DEBTOR’S PLAN OF
                                                                   REORGANIZATION
12

13

14             In its First and Second Amended Plans of Reorganization, Debtor Fraser’s Boiler
15   Service, Inc. included a provision that states “On the Effective Date, the Plan shall be deemed
16   to be substantially consummated under Sections 1101 and 1127(b) of the Bankruptcy Code.”
17   ECF No. 442 at 39; ECF No. 125 at 26. The First and Second Amended Plans defined
18   “Effective Date” as:

19                   a Business Day specified by the Debtors on or after the
                     Confirmation Date, on which (i) no stay of the Confirmation Order
20                   is in effect and (ii) the conditions to the effectiveness of the Plan
                     specified in Article 10 of the Plan have been satisfied or waived
21                   and (iii) which is no later than ninety (90) days after the
                     Confirmation Date, provided that no stay of the Confirmation Order
22                   is in effect.

23   ECF No. 442 at 5; ECF No. 125 at 4. As discussed below, substantial consummation is a term

24   defined in the Bankruptcy Code. See 11 U.S.C. § 1101(2).

25


     MEMORANDUM DECISION ON SUBSTANTIAL CONSUMMATION PROVISION - 1



      Case 18-41245-BDL         Doc 580    Filed 12/04/18    Ent. 12/04/18 08:16:47           Pg. 1 of 4
1          Certain London Market Insurers and National Union Fire Insurance Company of
2    Pittsburgh,   PA   (collectively,   the   “Opposing    Insurers”)   objected   to   the   substantial
3    consummation provision, alleging the provision violates Sections 1101 and 1129(a)(1) of the
4    Bankruptcy Code “because it attempts to specify a different date for when ‘substantial
5    consummation’ will occur.” ECF No. 381 at 22-23. The United States Trustee (“UST”) similarly
6    objected that substantial consummation was not properly defined in the Plan because it was

7    inconsistent with Bankruptcy Code Section 1101. See ECF No. 383 at 8-9.

8          Both the UST and the Opposing Insurers filed supplemental briefs in support of their

9    confirmation objections. See ECF No. 467; ECF No. 468. The UST indicated in its

10   supplemental brief that it anticipated the Debtor would resolve the UST’s substantial

11   consummation objection in a further amended plan. See ECF No. 467 at 2. The Opposing

12   Insurers reiterated their substantial consummation objection in their supplemental brief. See

13   ECF No. 468 at 7-9.

14         The substantial consummation objections were heard by the Court on October 22,

15   2018. At the October 22 Hearing, the UST indicated that the Debtor had proposed language

16   that would resolve its objection. The Opposing Insurers asserted that they had not seen the

17   proposed language, which the Debtor disputed. The substantial consummation objections

18   were continued to November 7, 2018 to give the Debtor time to file a further amended plan

19   with the proposed language and to give the Opposing Insurers time to review that language.

20         The Debtor filed its Third Amended Plan of Reorganization on November 1, 2018. See

21   ECF No. 507. In the Third Amended Plan, the Debtor amended both the substantial

22   consummation provision and the definition of “Effective Date.” The substantial consummation

23   provision now states:

24                 On the Effective Date, the Liquidating Trust will be formed and all
                   Equity Interests in Fraser’s Boiler Service, Inc. will be transferred
25                 by existing owners to the Liquidating Trust. The Plan shall be


     MEMORANDUM DECISION ON SUBSTANTIAL CONSUMMATION PROVISION - 2



      Case 18-41245-BDL       Doc 580      Filed 12/04/18   Ent. 12/04/18 08:16:47       Pg. 2 of 4
1                  deemed to be substantially consummated under Sections 1101
                   and 1127(b) of the Bankruptcy Code once the Effective Date has
2                  occurred and distributions have been paid to one or more Class 1,
                   Class 2, or Class 3 Creditors.
3

4    Id. at 38. “Effective Date” is now defined as:
5                  a Business Day specified by the Debtors on or after the
                   Confirmation Date, on which (i) no stay of the Confirmation Order
6                  is in effect and (ii) the conditions to the effectiveness of the Plan
                   specified in Article 10 of the Plan have been satisfied or waived
7                  and (iii) one or more of the approval orders related to settlement
                   agreements with the Settling Insurers has become a Final Order or
8                  one or more of the Settled Insurers has waived the requirement of
                   a Final Order approving such a settlement and no stay of the order
9                  approving such settlement is in effect. The Effective Date will be
                   no later than ninety (90) days after the first day on which the
10                 conditions of the preceding sentence have been satisfied.

11   Id. at 5.

12           The Court resumed the hearing on the substantial consummation objections on

13   November 7, 2018. At that hearing, the UST informed the Court that its objection to the

14   substantial consummation provision was resolved. The Opposing Insurers’ objection,

15   however, was not resolved. The Court heard argument from the Opposing Insurers and the

16   Debtor on the substantial consummation provision and took the matter under advisement.

17           Substantial consummation is defined under Section 1101 of the Bankruptcy Code:

18                 “substantial consummation” means—

19                 (A) transfer of all or substantially all of the property proposed by
                   the plan to be transferred;
20
                   (B) assumption by the debtor or by the successor to the debtor
21                 under the plan of the business or of the management of all or
                   substantially all of the property dealt with by the plan; and
22
                   (C) commencement of distribution under the plan.
23

24   11 U.S.C. § 1101(2). “Whether a plan has been substantially consummated is a question of

25   fact to be determined upon the circumstances of each case.” In re Nacio Sys., Inc., No. 02-


     MEMORANDUM DECISION ON SUBSTANTIAL CONSUMMATION PROVISION - 3



      Case 18-41245-BDL       Doc 580     Filed 12/04/18   Ent. 12/04/18 08:16:47   Pg. 3 of 4
1    10596, 2003 WL 22945642, at *2 (Bankr. N.D. Cal. May 9, 2003) (citing In re Jorgensen, 66
2    B.R. 104, 106 (B.A.P. 9th Cir. 1986)).
3          When asked by the Court what the value was, from the Debtor’s perspective, of a more
4    carefully crafted substantial consummation provision, Debtor’s counsel responded “the more
5    black and white identified facts that result in substantial [consummation] would allow us to
6    conclude this case and close it out without ambiguity.” ECF No. 535 at 38 (Transcript of

7    November 7 Hearing). While the Court understands the Debtor’s concerns in light of the

8    contentious nature of this case, the Bankruptcy Code’s definition of substantial consummation

9    is sufficient by itself. Whether the Plan has been substantially consummated is a fact question

10   to be decided when the issue arises, and Section 1101(2) will guide that evaluation. The

11   presence of a substantial consummation provision in the Plan is unnecessary and risks

12   confirmation of a substantial consummation standard that is inconsistent with the Bankruptcy

13   Code. Accordingly, the Court will not confirm the Debtor’s Plan if it contains the substantial

14   consummation provision located under Paragraph 12.8.

15         Therefore, the Opposing Insurers’ substantial consummation objection is SUSTAINED.

16                                     //// END OF ORDER ///

17

18

19

20

21

22

23

24

25


     MEMORANDUM DECISION ON SUBSTANTIAL CONSUMMATION PROVISION - 4



      Case 18-41245-BDL      Doc 580    Filed 12/04/18   Ent. 12/04/18 08:16:47    Pg. 4 of 4
